Citation Nr: 0833418	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-06 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for psoriatic arthritis, as 
secondary to service-connected psoriasis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1957 to 
November 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  VA's duty to assist includes obtaining relevant 
records from federal agencies, such as VA Medical Centers 
(VAMCs).  Id.  In correspondence dated in August 2003, the 
veteran informed the RO he had received treatment for his 
claimed psoriatic arthritis at a VAMC in 1996 and 1997.  
Initially, the RO did not attempt to obtain those records.  
In June 2004, the veteran submitted progress notes from VAMC 
Marion, Illinois, dated from October 1993 to October 1997 on 
his own behalf.  These records showed treatment from Dr. H.S. 
for, among other things, psoriatic arthritis.  

In correspondence dated in October 2004, the veteran informed 
VA he had been treated at VAMC Marion beginning in 1992, and 
at VAMC Phoenix from 1985 through 1991.  The record shows 
that the RO subsequently obtained outpatient treatment 
records from VAMC Marion, but only from April 1999 to June 
2004.  There is no evidence that the RO attempted to obtain 
any records of treatment from VAMC Phoenix.

The Board finds that the RO has not satisfied its duty to 
assist the veteran in obtaining relevant VAMC records.  
Although the veteran has already provided records of 
treatment from VAMC Marion dated as early as October 1993, he 
has also informed VA that he had been treated there as early 
as 1992.  These records have not been associated with the 
claims file and the appeal must be remanded so that the 
agency of original jurisdiction (AOJ) can obtain them on the 
veteran's behalf.  The AOJ must also obtain relevant records 
from VAMC Phoenix on the veteran's behalf.

In October 2003, the veteran was provided with a VA medical 
examination for his claim.  In a report of that examination, 
M.T., Physician Assistant, Certified, noted that she was 
unable to find a history indicating the veteran had psoriatic 
arthritis.  At the time M.T. conducted this examination, the 
progress notes showing a diagnosis of psoriatic arthritis had 
not been associated with the claims file.  The claims file 
must be returned to the VAMC for a medical opinion, and if 
necessary another examination, in light of the veteran's 
progress notes showing a history of psoriatic arthritis.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in which it held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. 
§ 3.159(b) (2007) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In the present appeal, the veteran was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claimed disability on appeal.  On remand, the AOJ should 
ensure that the veteran has been provided with proper notice 
under the VCAA, to include what the evidence must show to 
establish entitlement to psoriatic arthritis as secondary to 
service-connected disability, and what information or 
evidence is needed to establish a disability rating and 
effective date for a service-connected disability.  See Id.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice for 
his claim of entitlement to service 
connection for psoriatic arthritis as 
secondary to service-connected psoriasis 
in compliance with the VCAA.  Such notice 
shall include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The notice shall also include an 
explanation as to what the evidence must 
show to establish entitlement to service 
connection for psoriatic arthritis as 
secondary to service-connected disability, 
and of the relative responsibilities of VA 
and the veteran in obtaining relevant 
evidence.

2.  Obtain treatment records pertaining to 
treatment for psoriasis or psoriatic 
arthritis from VAMC Marion, dated from 
January 1992 through October 1993.

Obtain treatment records pertaining to 
treatment for psoriasis or psoriatic 
arthritis from VAMC Phoenix, dated from 
1985 through 1991.

Should records of this treatment be 
unavailable, the AOJ must document in the 
claims file all attempts to obtain these 
records and any response(s) from the VAMC.

3.  After completing the actions described 
above, return the veteran's claims file to 
the examiner who conducted the examination 
in October 2003.  The examiner should be 
asked to review the claims file, and 
specifically the progress notes 
documenting a diagnosis of psoriatic 
arthritis or "psoriasis with arthritis" 
(e.g., January 1996, July 1996 and October 
1999).  Based on a review of this 
evidence, and the clinical findings from 
the October 2003 examination, the examiner 
should provide an opinion as to whether 
the veteran has psoriatic arthritis as a 
chronic condition.  

If the examiner concludes that the veteran 
does not have psoriatic arthritis, she 
must reconcile this conclusion with the 
diagnoses found in VAMC progress notes.

If the veteran is found to have chronic 
psoriatic arthritis, the examiner must 
provide an opinion as to whether it is 
more likely than not (i.e., probably 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), caused 
or aggravated by the veteran's service-
connected psoriasis.  If the examiner who 
conducted the VA examination in October 
2003 is unavailable, the veteran must be 
provided with another examination.  That 
examiner should be directed to provide the 
information as outlined above.

4.  Thereafter, the veteran's claim of 
entitlement to service connection for 
psoriatic arthritis as secondary to 
service-connected psoriasis should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




